      Case 5:20-cv-01287-KOB-GMB Document 9 Filed 06/17/21 Page 1 of 3                      FILED
                                                                                   2021 Jun-17 AM 09:41
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

 JOSEPH LEWIS,                              )
                                            )
       Plaintiff,                           )
                                            )
 v.                                         )   Case No. 5:20-cv-1287-KOB-GMB
                                            )
 JEFFERSON DUNN, et al.,                    )
                                            )
       Defendants.                          )

                               ORDER OF DISMISSAL
      The plaintiff, Joseph Lewis filed a pro se complaint, alleging violations of his

rights under the Constitution or laws of the United States. (Doc. 1). On May 27,

2021, the Magistrate Judge entered a report recommending the court dismiss this

action without prejudice pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure for Lewis’ failure to prosecute. (Doc. 8). Although the Magistrate Judge

advised Lewis of his right to file specific written objections within 14 days, the court

has not received objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

Magistrate Judge’s report and ACCEPTS his recommendation. Accordingly, the

court DISMISSES this action WITHOUT PREJUDICE pursuant to Rule 41(b) of

the Federal Rules of Civil Procedure for Lewis’ failure to prosecute.
Case 5:20-cv-01287-KOB-GMB Document 9 Filed 06/17/21 Page 2 of 3




For information regarding the cost of appeal, see the attached notice.

DONE and ORDERED this 17th day of June, 2021.




                                ____________________________________
                                KARON OWEN BOWDRE
                                UNITED STATES DISTRICT JUDGE




                                   2
       Case 5:20-cv-01287-KOB-GMB Document 9 Filed 06/17/21 Page 3 of 3




                               United States Court of Appeals
                                          Eleventh Circuit
                                       56 Forsyth Street, N.W.
                                       Atlanta, Georgia 30303

David J. Smith                                                       In Replying Give Number
Clerk of Court                                                       of Case and Names of Parties


          NOTICE TO PRISONERS CONCERNING CIVIL APPEALS


         The Prison Litigation Reform Act of 1995 (effective April 26, 1996) now REQUIRES that
all prisoners pay the Court’s $500 docket fee plus $5 filing fee (for a total of $505) when appealing
any civil judgment.

               If you wish to appeal in a civil case that Act now requires that upon filing a notice
of appeal you either:

       (1)       Pay the total $505 fee to the clerk of the district court from which
                 this case arose; or

       (2)       arrange to have a prison official certify to the district court from
                 which the appeal arose the average monthly deposits and balances
                 in your prison account for each of the six months preceding the filing
                 of a notice of appeal.

        If you proceed with option (2) above, the Act requires that the district court order you to
pay an initial partial fee of at least 20% of the greater of either the average monthly deposits or
of the average monthly balances shown in your prison account. The remainder of the total $505
fee will thereafter be deducted from your prison account each month that your account balance
exceeds $10. Each such monthly deduction shall equal 20% of all deposits to your prison account
during the previous month, until the total $505 fee is paid. (If your prison account statement shows
that you cannot pay even the required initial partial fee, your appeal may nevertheless proceed,
BUT THE TOTAL $505 FEE WILL BE ASSESSED AGAINST AND WILL BE DEDUCTED
FROM FUTURE DEPOSITS TO YOUR PRISON ACCOUNT.)

       Fees are not refundable, regardless of outcome, and deductions from your prison account
will continue until the total $505 fee is collected, even if an appeal is unsuccessful.


                                                                       David J. Smith
                                                                       Clerk of Court

                                                                                   PLRA Notice


                                                   3
